Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 2/15/2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/22/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 1/22/2021 are acceptable for examination purposes.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira (US 2017/0117541).
Regarding claim 1, a negative active material for a rechargeable lithium battery, comprising:
a silicon primary particle core 14 having a particle size of micrometers;
Regarding claim 1, a particle layer 15 formed by agglomerating silicon oxide primary particles having a particle size of 10 nm or less on a surface of the core, the particle layer comprising pores; and a carbon-based material filled in the pores of the particle layer, Akira discloses a mixed phase coating containing SiO2 and carbon that covers the surface of the base particle [0019].  Since the SiO2 and carbon are mixed, it reads on Applicant’s “pores” because the Applicant’s pores are filled by carbon. 
Regarding claim 1 silicon oxide primary particles having a particle size of 10 nm or less, Akira discloses that the average thickness of the mixed phase coating 15 is between 0.005 to 1 um [0022].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of SiO2 depending on the desired coating thickness.
Regarding claim 2, the silicon primary particle core has a particle size in a range of about 1 um to about 20 um, Akira discloses the base particle is formed of, for example, SiOx.  SiOx has a structure, in which, for example, Si is dispersed in an amorphous SiO2 matrix [0018].  The average particle size of the base particles is between 1 to 15 um.  If the average particle size of the base particles is excessively decreased, the surface area of the particles excessively increases. As a result, the amount of reaction with the electrolytic solution increases, which may decrease the capacity. If the average particle size is excessively increased, the volume expansion of the base particles during the charge may have a large influence on degradation of the charge-discharge characteristics [0030].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of Akira’s Si or SiO2 for the benefit of having good capacity and volume exapansion.
Regarding claim 3, the silicon oxide primary particle has a particle size in a range of about 1 nm to about 10 nm, the thickness of the coating is between 0.005 and 0.1 um [0022].  It is noted that the SiO2 particle size is less than the coating thickness.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 4, the particle layer has a thickness in a range of about 60 nm to about 500 nm, the thickness of the coating is between 0.01 and 0.3 um [0022].
Regarding claim 5, the particle layer 15 is continuously positioned on the surface of the core in a form of a layer [0025].
Regarding claim 6, an amount of the carbon-based material is in a range of about 1 wt% to about 5 wt% based on the total of 100 wt% of the negative active material, Akira disclose the ratio of SiO.sub.2 to carbon in the mixed phase coating is preferably 9:1 to 1:9. If the proportion of SiO.sub.2 is excessively small, the direct reaction between the electrolytic solution and the base particle is not easily suppressed. If the proportion of carbon is excessively small, the conductivity of the negative electrode active material tends to degrade [0021].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of carbon in the particle layer depending on the desired amount of conductivity.
Regarding claim 7, the carbon-based material comprises amorphous carbon, it is noted that any form of carbon may be used as long as it has conductivity [0019].  Akira discloses carbon-based material such as hard carbon may be used as a negative electrode active material [0028].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use hard carbon as the carbon in the particle layer since it is considered to be conductive.
 It is noted that hard carbon is an amorphous carbon.
Regarding claim 8, a rechargeable lithium battery comprising: a negative electrode comprising the negative active material of claim 1; a positive electrode; and an electrolyte. 
Regarding claim 9, the negative electrode further comprises a carbon-based negative active material [0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724